DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4 and 15-38 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 11/21/2022 are acknowledged.  Claims 20-24 and 33 remain withdrawn, as being drawn to an unelected invention or specie.  Claims under consideration in the instant office action are claims 1-4, 15-19, 25-32, and 34-38.
 Applicants' arguments, filed 11/21/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-19, 25-32, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mahuran (WO 2014/172776, as disclosed in IDS) in view of Rius (Trans- but Not Cis-Resveratrol Impairs Angiotensin-II–Mediated Vascular Inflammation through Inhibition of NF-kB Activation and Peroxisome Proliferator-Activated Receptor-γ Upregulation, The Journal of Immunology, 2010, 185(6), pp. 3718-3727 as disclosed in IDS).
Mahuran teaches methods of treating mucopolysaccharidoses (MPS) by administering a compound that decreases activity of N-deacetylase/N-sulfotransferase (NDST) (see abstract).  Mahuran teaches such compounds to include resveratrol, which exhibits anti-inflammatory properties and inhibits NDST1 promoter activity by between 50-75%. (see Table 5, pg. 45).  Regarding claims 2-4, Mahuran teaches the mucopolysaccharidoses is selected from the group consisting of MPS I (Hurler syndrome, Hurler-Scheie syndrome, Scheie syndrome), MPS II (Hunter syndrome), MPS IIIA (Sanfilippo syndrome A), MPS IIIC (Sanfilippo syndrome C), MPS 1110 (Sanfilippo syndrome D), and MPS IIIE (Sanfilippo syndrome E) (paragraph 0010).  Mahuran teaches a dosage of from about 0.001 mg to about 10000 mg per kilogram of body weight per day at hourly or daily intervals (paragraph 00159), and the composition administered via oral, parenteral, or intravenous routes (paragraph 00162).  Mahuran teaches the composition in the dosage form of tablet or liquid form (paragraph 0157).  Mahuran also teaches combination therapy to include enzyme replacement therapy (paragraph 00138).  Mahuran teaches testing compounds for inhibitory activity using human fibroblast cells (paragraph 00202).
Mahuran does not teach administering trans-resveratrol for the treatment of MPS.
Rius is drawn towards the anti-inflammatory activity resveratrol isomers (see abstract).  Rius teaches that the anti-inflammatory activity of resveratrol is produced by is trans isomer (see abstract).
It would have been obvious to one of ordinary skill in the art to treat MPS by administering trans-resveratrol, as suggested by Rius, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Mahuran teaches that resveratrol can be administered to treat MPS, and trans-resveratrol has superior anti-inflammatory activity over the cis isomer of resveratrol as taught by Rius, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein the therapeutically effective amount is from about 10 mg to about 1000 mg, Mahuran teaches a dosage of from about 0.001 mg to about 10000 mg per kilogram of body weight per day at hourly or daily intervals, which  (paragraph 00159).  Even though the range for dosages as taught by Mahuran is not the same as the claimed dosages, Mahuran does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage in order to increase the efficacy of the composition against MPS.
Regarding the limitation of wherein the stilbene or stilbenoid compound can cross the blood-brain barrier and wherein the composition increases plasma alpha-L-iduronidase activity in vivo, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic activity, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Although Mahuran does not disclose the increase of alpha-L-iduronidase by any compound, Mahuran teaches a dosage of from about 0.001 mg to about 10000 mg per kilogram of body weight per day at hourly or daily intervals (paragraph 00159), and the composition administered via oral, parenteral, or intravenous routes (paragraph 00162).  When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the physiological effects, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.
Applicant argues that “there is no way to tell if resveratrol reduced reporter activity by >60%, since Table 5 includes compounds inhibiting activity by 50-75%.”  The Examiner respectfully disagrees since although Mahuran does not disclose whether resveratrol meets a threshold of >60%, Mahuran does disclose resveratrol as an exemplified NDST1 promoter activity inhibitor that inhibits by <50%, and it would thus be obvious to one of ordinary skill in the art to try resveratrol in the treatment of MPS, with a reasonable expectation of success absent evidence absent evidence of criticality of the particular steps.
Applicant also argues that “one of ordinary skill in the art would be aware that resveratrol is known to inhibit firefly luciferase.”  The Examiner respectfully disagrees although inhibiting firefly luciferase may cause a false positive in the primary screening disclosed in Mahuran, such activity by resveratrol does not teach away from the use of resveratrol in the treatment of MPS, given that Mahuran teaches methods of treating mucopolysaccharidoses (MPS) by administering a compound that decreases activity of N-deacetylase/N-sulfotransferase (NDST) (see abstract), including compounds such as resveratrol, which exhibits anti-inflammatory properties and inhibits NDST1 promoter activity by between 50-75%. (see Table 5, pg. 45).  
	Applicant also argues that “the cornbination of Mahuran and Rius does not disclose or suggest any compounds that increase plasma alpha-L-iduronidase activity in vivo.”  The Examiner respectfully disagrees since the teachings of Mahuran and Rius read on the active steps of the claimed method of treatment, and when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic activity, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

Conclusion
Claims 1-4, 15-19, 25-32, and 34-38 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629